EXHIBIT 10.3

 

LOGO [g34352image001.jpg]

 

August 18, 2005

 

Dennis H. Langer, M.D., J.D.

 

Dear Dennis:

 

I am very pleased that you have agreed to serve as a member of the Board of
Directors (the “Board”) of Sirna Therapeutics, Inc. (the “Company”). You will
join a distinctive and highly qualified group of members who provide strategic
guidance to the Company. You will be appointed to the Board upon your execution
of this letter.

 

As you know, you will perform such services as an independent contractor and not
as an employee of the Company. Accordingly, you will not be eligible for any of
the Company’s health insurance, workers’ compensation, vacation, profit sharing,
retirement, or other benefits. However, as a member of the Board, you will be
indemnified by the Company pursuant to the terms of the Company’s standard
directors’ indemnification agreement, which is attached hereto as Exhibit A.

 

As part of your compensation for participation on the Board, the Company will
pay you $1,000 for each board meeting you attend in person, $500 for telephonic
board meetings, and $20,000 for each year of board service. If you wish, in lieu
of any $20,000 yearly cash payment, you may receive a fully vested nonqualified
stock option under the Sirna Therapeutics, Inc. Non-Qualified Stock Option (the
“Plan”) to purchase the number of shares of the Company’s common stock equal to
$60,000. The option will have an exercise price per share equal to the fair
market value of the common stock as determined by the Board at the time the
option is awarded. It will also reimburse you for all reasonable travel expenses
incurred by you in connection with your attendance at in-person Board meetings.
In accordance with company’s travel policy.

 

Stock Options

 

In consideration for your service and subject to the approval of the other
members of the Board, you will be granted nonqualified stock options under the
Plan to purchase up to 30,000 shares of common stock of the Company (the
“Initial Option”) and, after each year of board service, 10,000 shares of common
stock to the Company (the “Annual Option”), each at an exercise price equal to
the fair market value as determined by the Board at the time the applicable
option is awarded. The shares underlying the Initial Option and each Annual
Option will vest in a series of successive equal monthly installments upon your
completion of each of the first 24 months and 12 months of service,
respectively.

 

Directorships

 

Please note that each year our Nominations and Corporate Governance Committee
periodically determines whether any Board member is “overboarded,” i.e., whether
a Board member’s other directorships adversely affect his or her ability to
serve on the Board. Independent directors are



--------------------------------------------------------------------------------

encouraged to limit the number of other boards on which they serve, taking into
account potential Board attendance and participation and effectiveness on the
Board. Independent directors should also advise the Chairperson of the Board and
the Chairperson of the Nominating/Corporate Governance Committee in advance of
accepting an invitation to serve on another board of a public company. No
director should serve on the Audit Committee of more than two other public
companies without the approval of the Board. No director shall serve on the
board of more than six public companies. No director who serves as the CEO of a
public company shall serve on more than a total of three boards of public
companies, including the board of the company of which the director is CEO.

 

Confidential Information

 

As a member of the Board, you will have access to certain confidential and
proprietary information. You understand that the Company has rights to
information that has been created, discovered or become known to the Company
which is confidential and has commercial value in its business (“Proprietary
Information”). For example, Proprietary Information includes, but is not limited
to, pre-clinical and clinical data and results, computer and software programs
and copyrightable material, technical drawings, product ideas, trade secrets,
concepts for resolving development issues, data and know-how, inventions
(whether patentable or not), improvements, marketing and partnership plans and
information. You understand that your relationship with the Company creates a
relationship of confidence and trust between you and the Company. You agree to
keep in confidence and trust all such information, and you will not use or
disclose any such information except as directed by the Company. All Proprietary
Information shall be the sole property of the Company and all inventions
conceived, developed or learned by you (in whole or in part, either alone or
jointly with others) in connection with your relationship with the Company or
that use the Company’s Proprietary Information shall be the sole property of the
Company (and to the extent permitted by law shall be works made for hire). The
Company shall be the sole owner of all trade secrets and other rights, and you
hereby assign and agree to assign to the Company any rights you may have or
acquire in such information and inventions. Upon termination of this agreement,
or otherwise upon the Company’s request, you agree to return to the Company all
Proprietary Information of the Company.

 

Termination

 

You understand that you are not entitled (contractually or otherwise) to serve
as a member of the Board for any period of time and that, pursuant to the
Company’s bylaws, contracts and applicable law, you may be removed or replaced
at any time, with or without cause by the stockholders of the Company. In such
event, your options (and any underlying unvested shares) will cease to continue
vesting.

 

Complete Agreement

 

This letter agreement constitutes the entire agreement between you and the
Company with respect to the terms and conditions of your membership on the Board
and it supersedes any other agreements or promises made to you by anyone whether
oral or written. This letter agreement shall be governed by the laws of the
State of California, without reference to conflicts of law principles. If one or
more provisions of this letter agreement is held to be illegal or unenforceable
under applicable law, such provision or portion thereof shall be limited or
excluded from this letter agreement to the minimum extent required so that this
letter agreement shall otherwise remain in full force and effect and enforceable
in accordance with its terms.



--------------------------------------------------------------------------------

We hope you accept our offer and we look forward to a productive and mutually
beneficial working relationship. Please do not hesitate to contact me at
303-359-4558.

 

Thank you.

 

Best regards,

/s/ Howard W. Robin

Howard W. Robin

President and Chief Executive Officer

 

******************************************************************************

 

I accept the above offer to become a member of the Board of Directors of Sirna
Therapeutics, Inc.

 

Signature:  

/s/ Dennis H. Langer

   

Dennis H. Langer, M.D., J.D.